Berdon, J.,
concurring. Although I agree with the result reached by this panel, I write this concurrence in order to emphasize several important matters that I considered in resolving this election dispute. The dispute before us is more than just a contest between Sam Gejdenson and Edward W. Munster to represent the Second Congressional District of Connecticut. It is also about whether the true choice of the electorate of the second district will take his seat in the United States House of Representatives. Therefore, the constitutional right of the voters to have their votes counted in an effective and fair manner is also implicated in this case. It is clear to me that the failure to count legal ballots that were properly cast as well as the erroneous counting of illegal ballots can effectively taint the results of a close election. Any such miscount, therefore, poten*685tially impinges on the constitutional right to vote and must be thoroughly evaluated. See generally Conn. Const., art. IV.
Any election in which large numbers of people exercise their fundamental right to vote may contain irregularities and discrepancies. When many moderators and other election officials are called upon to make judgment calls and apply very complex absentee ballot laws, disparate treatment of similar ballots is likely.1 Indeed, the likelihood of such irregularities and discrepancies occurring is perhaps greater in an election of the magnitude of a congressional race, where many towns and voting precincts are involved and where election officials may make decisions on the spur of the moment that deviate from our election laws or our courts’ interpretations of these laws. A congressional election, however, is not normally decided by a plurality of four votes or even twenty-one votes but by a plurality of at least hundreds and usually thousands of votes. With a plurality of thousands or even hundreds, minor irregularities become inconsequential and the results of the election are still fair. A plurality of four votes, however, makes each individual deviation significant. Therefore, in fairness to the parties—Mr. Gej-denson and Mr. Munster—and, more importantly, in fairness to the electorate of the Second Congressional District, it must be emphasized that we are deciding this dispute through a lens of a plurality of four votes in an election wherein 196,000 persons voted and in which 9197 absentee ballots were cast in many voting precincts.
I
Although this is a case of first impression brought pursuant to General Statutes § 9-323, we are not with*686out precedential guidance. Pursuant to other statutes that govern election disputes the Supreme Court of Connecticut has developed a jurisprudence that is clearly applicable to the counting of ballots for any election, including an election disputed pursuant to § 9-323. The overriding principle is that courts should be reluctant to invalidate ballots “because such action effectively disfranchises the voters involved.” Wrinn v. Dunleavy, 186 Conn. 125, 141, 440 A.2d 261 (1982). “Where the legislature in express terms says that a ballot shall be void for some cause, the courts must undoubtedly hold it to be void; but no voter is to be disfranchised on a doubtful construction, and statutes tending to limit the exercise of the ballot should be liberally construed in his favor. Unless a ballot comes clearly within the prohibition of some statute it should be counted, if from it the wish or will of the voter can be ascertained. Dombkowski v. Messier, 164 Conn. 204, 207, 319 A.2d 373 (1972); Hurlbut v. Lemelin, 155 Conn. 68, 77, 230 A.2d 36 (1967); Scully v. Westport, 145 Conn. 648, 651-52, 145 A.2d 742 (1958); State v. Bossa, 69 Conn. 335, 341, 37 A. 977 (1897). But the right to vote is not absolute and is subject to regulation by the legislature. Mills v. Gaynor, 136 Conn. 632, 636, 73 A.2d 823 (1950). See generally General Statutes, Title 9.” (Internal quotation marks omitted.) Wrinn v. Dunleavy, supra, 141-42. Indeed, the legislature has codified this jurisprudence, which favors the intent of the elector, with respect to the counting of absentee ballots. See General Statutes § 9-150a (j).
Applying these principles, I agree with my colleagues, Chief Justice Peters and Justice Borden, regarding the disposition of the contested ballots. In light of the record before us, the outcome of the election of the United States Representative for the Second Congressional District on November 8, 1994, should be adjusted so that it reflects the following: Sam Gejdenson received *687a total of 79,188 votes and Edward W. Munster received a total of 79,167 votes. Accordingly, Gejden-son has a plurality of 21 votes and is the winner of the election.
II
Mr. Munster, in addition to seeking a new election, claims he is also entitled to a recount of the absentee ballots cast in all the voting precincts of the fifty-four towns in the Second Congressional District of Connecticut.2 He claims that if such a recount is not ordered, the public confidence in the process and the appearance of regularity and propriety in the election will be eroded.
Section 9-323 allows for such a recount if “sufficient reason is shown.” Like similar recount statutes for other public offices, § 9-323 does not provide what facts must be proven to establish “sufficient reason” before we may exercise our authority to order a recount. Nevertheless, decisions of the Supreme Court of Connecticut regarding the authority of a judge of the Superior Court to order such a recount pursuant to other election statutes have equal application to the case before this panel. “Before ordering such recount [we] should be satisfied that the petitioner’s claim is made in good faith, and upon reasonable grounds; but what evidence should be considered sufficient for that purpose is a matter resting largely in the judgment and discretion of the [panel] . . . .” Conaty v. Gardner, *68875 Conn. 48, 52, 52 A. 416 (1902).3 The standard for granting a recount in an election dispute brought under § 9-323, therefore, is purely discretionary and must be based upon an evaluation by the panel of all the facts and evidence before it. From the facts of this dispute, the evidence produced by the parties and the concessions of counsel, it is clear that a recount would reveal no new irregularities in the voting process and that the panel properly exercised its discretion to deny an additional recount.
After the election, each of the fifty-four cities and towns that comprise the Second Congressional District conducted a statutorily mandated recanvass of all the votes, including both machine-counted and absentee ballots, pursuant to General Statutes § 9-311 a. In compliance with state procedures, the recanvass was done publicly under the supervision of election officials including the Democratic and Republican registrars of voters.4 In addition, both Munster and Gejdenson had observers at each voting precinct during the recanvass. Munster’s observers were able to identify all the so-called “problem ballots.” Indeed, all of these problem ballots were brought before us and we have ruled on each.
Because of my concern regarding the closeness of the election, at oral argument, after the completion of the evidentiary phase of this proceeding I inquired of counsel for Munster whether his claim for a recount of all the absentee ballots was based on any problem ballots that Munster’s observers at the recanvass may have failed to identify. His answer: “You have all those that *689we identified, and we don’t have any right to say oh, we just found another one or oh, we just thought of another one.” After further questioning, counsel for Munster again assured me that he knew of no other irregularities. I was also assured by counsel that, during the mandatory recanvass of all the votes in the Second Congressional District, the election officials had been directed to inspect and recount all of the absentee ballots. There was never a claim that the observers for Munster may have failed to identify any problem ballots,* 5 and indeed, Munster never challenged the accuracy of the machine counts (except, of course, in Norwich). Furthermore, in order to make certain that Munster did not claim error in absentee ballots that had not been opened because of some irregularity in the town clerk’s office or because they had been received late, and cognizant of Munster’s claim of disparate treatment of the counting of absentee ballots,6 *690I again inquired and was again assured by counsel for Munster that these unopened ballots had been inspected during the recanvass.
Given the record before us, and with full awareness of and sensitivity to the importance of being as thorough as possible because of the small plurality, I agree with the other panel members that it is not necessary to order a recount of the absentee ballots in the remaining fifty-three towns.7 Of course, if there had not been a complete recount pursuant to the statutorily mandated recanvass, I would have come to a different conclusion on Munster’s claim for a recount now.
Accordingly, I agree with the result reached by my colleagues.

 Indeed, an entire chapter of our state statutes; chapter 145; which includes forty-four separate sections, is devoted to absentee voting.


 I do not agree with my colleagues’ assertion that Munster abandoned his claim for a recount of the fifty-three remaining towns in the Second Congressional District merely because he did not succinctly raise it in his posttrial brief. Munster clearly raised the claim for a recount in his petition and argued strenuously and at length for a full district recount when the panel considered whether to order a recount in Norwich. He also raised the claim in final arguments before this panel. Furthermore, the issue of waiver was never raised by Gejdenson but was interjected into the proceedings by a member of this panel.


 It must be noted that there is no question regarding Munster’s good faith in bringing this petition to review an election result in which his opponent had a four vote plurality in an election in which over 196,000 persons voted.


 The procedure is detailed in the Recanvass Procedural Manual, September, 1994, issued by Pauline Kezer, secretary of the state.


 One claim made by Munster was that in the town of Groton, “town election officials kept observers from both candidates at a distance of ten feet which prevented them from observing the actual ballots.” Munster did not pursue that claim before the panel.


 In regard to Munster’s claim of disparate treatment by election officials of similar absentee ballots, the evidence disclosed the following. The Procedure Manual For Counting Absentee Ballots prepared by the secretary of the state for 1994 provided on page 7 that “if an outer envelope is not endorsed with the date, time and signature of the [town] clerk, the [absentee] ballot cannot be counted.” (Emphasis in original.) On the other hand, Michael Kozik, an attorney in the elections division of the secretary of the state’s office, testified that his office advised town clerks and other election officials that even if the outer envelope was not signed by the town clerk, the ballot could be counted because it would be in substantial compliance with the statute. He testified that this advice “has been given orally over the phone a number of times by a number of people” in his office. He acknowledged the conflict between his office’s advice and the published manual, and that election officials would only know about the substantial compliance rule if they called his office. He also acknowledged that the procedure manual was misleading in this regard.
Notwithstanding this problem, as a result of the recanvass, all the outer envelopes were reviewed and Munster’s representatives identified which ballots were to be contested before this panel. Both opened and unopened ballots that were contested pursuant to this review were identified for us, and we have ruled on each claimed irregularity.


 There has already been a full recount of the votes cast in the town of Norwich. Both parties agreed to the recount and it was ordered by this panel.